Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of the 16th day of
September, 2005, by and between Advanced Cell Technology, Inc., a Nevada
corporation (the “Corporation”) and James G. Stewart (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed by the Corporation pursuant to the terms of
an Employment Agreement (the “Agreement”), dated as of March 13, 2005; and

 

WHEREAS, the parties wish to amend the Agreement as more fully provided herein;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
hereinafter set forth, and intending to be legally bound hereby, the parties
hereby agree as follows:

 

1.             Section 2.A. is hereby amended to read in its entirety as
follows:

 

“STEWART’s annual salary shall be two hundred forty five thousand dollars
($245,000).  STEWART’s salary shall be paid in equal bi-monthly installments,
consistent with ACT’s regular pay practices.  STEWART’s salary may be adjusted
from time to time by ACT without affecting this Agreement.”

 

2.             Except as expressly amended by this Amendment, the Agreement
remains in full force and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Executive has executed this Agreement, as
of the date first written above.

 

 

ADVANCED CELL TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ William M. Caldwell, IV

 

 

 

Name: William M. Caldwell, IV

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ James G. Stewart

 

 

 

James G. Stewart

 

--------------------------------------------------------------------------------